     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 1 of 27



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ABS GLOBAL, INC.,

              Plaintiff/Counterclaim Defendant,                 OPINION AND ORDER
       v.
                                                                     14-cv-503-wmc
INGURAN, LLC d/b/a SEXING TECHNOLOGIES,

              Defendant/Counterclaim Plaintiff,

       and

XY, LLC,

              Intervenor-Defendant/Counterclaim Plaintiff,

       v.

GENUS PLC,

              Counterclaim Defendant.


INGURAN, LLC, CYTONOME/ST, LLC,
and XY, LLC,

              Plaintiffs/Counter Defendants,                    OPINION AND ORDER
       v.
                                                                      17-cv-446-wmc
ABS GLOBAL, INC., GENUS PLC
and PREMIUM GENETICS (UK) LTD.,

              Defendants/Counter Claimants.

       Following a jury trial of these consolidated cases in September 2019, the parties

filed briefs on a number of remaining issues on damages and other equitable relief. The

parties also filed a number of motions to seal trial exhibits and testimony. In this opinion,

the court will address all of the outstanding issues and direct further submissions by the
        Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 2 of 27



parties to facilitate entry of judgment.1



                                         BACKGROUND

          The following brief background is material to the present motions. In Case No. 14-

cv-503 (ABS I), counterclaim defendants ABS and Genus conceded that they infringed

U.S. Patent No 8,206,987 (the “’987 patent”), but asserted invalidity counterclaims and

defenses at trial. While the jury in ABS I agreed that a dependent claim was invalid, it also

concluded that ABS had not met its burden of demonstrating that two other claims were

invalid. (Dkt. #697.)2 As for damages, the jury awarded a lump sum payment of $750,000

for ABS’s past infringement of the ’987 patent and set a per-straw royalty rate of $1.25 for

future infringing sales. (Dkt. #700.) On appeal before the Seventh Circuit because of the

disposition of related antitrust claims, the court found the jury verdict as to invalidity of

the asserted claims of the ’987 patent inconsistent and remanded for retrial.

          Given the overlap of the remaining invalidity issue of ABS I with the issues

presented in Case No. 17-cv-446 (ABS II), the two cases were consolidated and a second

jury was impaneled in September 2019. That jury returned a verdict in favor of ST, finding

that ABS infringed all of the asserted claims in U.S. Patent No. 7,311,476 (the “’476

patent”) and U.S. Patent No. 7,611,309 (the “’309 patent”) (collectively, the “Cytonome




1
  ABS Global is a Wisconsin-based company that sells bovine semen produced by its inventory of
high-quality bulls. Genus plc is ABS’s parent company. Inguran (referred to as “ST”) processes the
raw ejaculate into sexed bovine semen in the United States. Cytonome is a privately-held
biotechnology company in which Inguran holds a controlling interest.

2
    Unless otherwise noted, the docket entries are to Case No. 14-cv-503.


                                                  2
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 3 of 27



patents”) and rejecting ABS’s invalidity challenges to those patents. (Dkt. #1129.) The

jury also found ABS failed to prove by clear and convincing evidence that the asserted

claims of the ’987 patent were invalid for lack of enablement. (Id.) Finally, the jury

rejected ABS’s separate breach of contract claim. (Id.) With respect to damages, the

second jury found a reasonable royalty of $2.60 per straw for the Cytonome patents, and

it concluded that ABS should be required to pay a reasonable royalty on 3,295,355 straws

though June 30, 2019.



                                              OPINION

I. Motions to Seal

        As an initial matter, the parties have moved to seal portions of the trial transcript

and exhibits. Upon a showing of “good cause,” Federal Rule of Civil Procedure 26(c)(1)(G)

states that the court may enter an order “requiring that a trade secret or other confidential

research, development, or commercial information not be revealed or be revealed only in a

specified way.” Consistent with that rule, the Seventh Circuit has held that sealing certain

information may be warranted “in order to protect trade secrets or other compelling

interests in secrecy.” Jessup v. Luther, 277 F.3d 926, 929 (7th Cir. 2002).3

        Still, “[b]ecause there is a strong presumption toward public disclosure of court files

and documents,” a party seeking to seal portions of the transcript or trial exhibits must


3
  While it is not clear whether any further appeal will be decided by the Federal Circuit alone, this
is of no import since that circuit looks to regional circuit law in determining issues of confidentiality.
See In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 497 F. App’x 66, 67 (Fed.
Cir. Feb. 1, 2013) (“Because the protection of confidential information is not an issue unique to
our jurisdiction, we will apply the law of the regional circuit.”).


                                                    3
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 4 of 27



establish “good cause” to withhold that information from the public. Heraeus Kulzer, GmbH

v. Biomet, Inc., 881 F.3d 550, 566 (7th Cir. 2018) (internal quotation marks and citation

omitted). Further, in deciding whether a party has met its burden, the Seventh Circuit

notes that generally sealing transcripts and exhibits “disserves the values protected by the

free-speech and free-press clauses of the First Amendment,” and prevents the public from

monitoring “judicial performance.” Jessup, 277 F.3d at 927-28. Finally, for information

that is “vital to claims,” the Seventh Circuit advises that the presumption in favor of

disclosure is particularly strong. Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th

Cir. 2002).



   A. ABS’s Motion Requesting Redactions to Transcript

       Keeping this burden in mind, ABS seeks to seal portions of the trial transcripts,

concerning trade secrets, suppliers of critical components, and competitively sensitive

financial information. (ABS’s Mot. (dkt. #1169) 2.) Specifically, plaintiff seeks to seal

the following, five topics: (1) the design of ABS’s SSC-B chip, (2) the specific laser and

laser settings used in ABS’s GSS system, (3) the identification of suppliers of ABS’s lasers

and microfluidic chips, (4) ABS’s costs and profits associated with the GSS technology,

and (5) sensitive research into the label or stain-free method of detection and into inertial

flow focusing. (Id.) These topics cover six of the twelve trial transcripts. Consistent with

this court’s directive, ABS has already provided redacted versions of each of the transcripts

at issue.

       In response, ST does not oppose ABS’s requests to seal “label-free” and “inertial

chip” research and development projects -- topic no. 5 above -- but contends that the other
                                             4
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 5 of 27



topics are either not confidential, having been previously disclosed, or that ABS has not

shown good cause for preventing disclosure where the information is vital to ST’s claims

or ABS’s defenses. Accordingly, the court will grant ABS’s motion with respect to its

confidential “label-free” and “inertial chip” research and development projects, but will

address the parties’ arguments as to each of the remaining four topics individually below.


       1. Design of ABS’s SSC-B chip

       ST argues that ABS’s failure to seek protection for its GSS chip or SSC-A chip

designs belies its claim that any trial testimony concerning the design of its SSC-B chip

warrants sealing. Moreover, ST points out that ABS did not object to Cytonome’s Chief

Technical Officer, Dr. John Sharpe, remaining in the courtroom during testimony about

its design, despite being provided with an opportunity to object. (ST’s Opp’n (dkt. #1177)

5.) ST also argues that the design of the SSC-B chip was integral to the jury’s damages

decision, and, therefore, the court should nonetheless not limit its disclosure, even if it is

deemed confidential.

       While ABS arguably did not take steps to protect disclosure of the SSC-B chip

during trial -- for example, by failing to object to Dr. Sharpe’s presence in the courtroom

during testimony touching on that chip -- there was no assertion that the SSC-B chip

infringed the Cytonome patents, unlike the GSS and SSC-A chip. Therefore, while the

availability of that chip had some relevance to the jury’s damages analysis, its specific

design was not particularly important to any of the jury’s determinations. Moreover, there

is little question that the details of that chip’s design has been maintained as a trade secret




                                              5
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 6 of 27



by ABS.4 As such, the court will grant this portion of ABS’s motion.


       2. Specific laser and laser settings

       ABS next contends that, while its attempts to identify specific laser and laser

settings was relevant to the non-enablement defense, the actual specific laser and laser

settings that ABS identified were not relevant to the jury’s determination, and that

information is highly sensitive in light of ST’s and other third parties’ failures to develop a

working laser-kill system to date.

       In response, ST represents, and submits evidence in support of its representations,

that this information was disclosed as part of the first trial, is publicly available on

manufacturer spec sheets (including the name of the specific laser at issue), and was

disclosed in ABS’s patent applications. Absent contrary evidence, therefore, the court

agrees with ST that this information is already in the public domain and, therefore, the

court will deny this portion of the motion.


       3. Laser and chip suppliers

       ABS further contends that the names of its two chip suppliers and one laser supplier

constitute trade secrets.    With respect to the laser supplier, ST contends that this

information is already publicly available, having been a part of the first trial, and ABS made

no effort to seal any of that testimony. With respect to the identities of its chip suppliers,

ST argues that this is not a trade secret at all, as evidenced by ABS’s willingness to describe



4
 Even the presence of Dr. Sharp during some of the trial testimony regarding the design of the
SSC-B chip does not change this, because he is presumably subject to use of that information for
purposes of this litigation only consistent with the court’s protective order.

                                               6
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 7 of 27



suppliers by their names (rather than, for example, by their location) despite ST and

Cytonome officers in the courtroom during the testimony.

       Here, too, the court agrees with ST that this information does not constitute trade

secrets. While ABS expresses concern about interference with the contracts it has with

these entities (or threats of litigation), these concerns do not give rise to a valid reason for

sealing portions of the trial testimony disclosing their identity. Accordingly, this portion

of the motion is also denied.


       4. ABS’s costs and profits

       Finally, ABS argues generally that the dollar figures disclosed in trial testimony

constitutes “commercially sensitive, non-public information, including information about

ABS’s profits and margins on its sales of sexed semen straws and processing.” (ABS’ Mot.

(dkt. #1169) 14.) In response, ST points out that portions of the testimony that ABS now

seeks to seal include cost projections or estimates from 2013,d the date of the hypothetical

negotiation, neither of which are reflective of actual costs and profits. Moreover, ABS

attempts to redact the figure “48 cents,” which was its proposal of a reasonably royalty

rate, and thus vital information to understanding the jury’s damages award. Here, too, the

court agrees with ST that ABS has failed to demonstrate good cause for redacting these

portions of the trial testimony.

       In sum, the court will grant ABS’s motion to seal as to topics 1 and 5, but will deny

it with respect to topics 2, 3 and 4. ABS is directed to file revised redacted transcripts

consistent with this order.




                                               7
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 8 of 27



   B. ABS’s Motion to Seal Trial Exhibits Containing Confidential Information

       In a recent motion, ABS seeks to seal 32 trial exhibits, touching on the same five

topics described above, with a couple of notable exception. Specifically, ABS also seeks to

seal trial exhibits concerning the design of the two chips found to infringe ST and

Cytonome patents, namely the GSS and SSC-A chips. While the design of those chips

certainly constitute trade secrets, those designs were also vital to the jury’s determination.

Moreover, the court previously disclosed the designs in its summary judgment decision.

ABS also seeks to seal exhibits containing actual sales data and pricing information from

2018 and 2019. The court agrees that this information -- unlike projections -- is entitled

to protection.

       For the same reasons as provided in ruling on ABS’s motion to seal portions of the

trial transcript, the court will also grant the motion with respect to exhibits concerning (1)

the design of ABS’s SSC-B chip, and (5) label-free and inertial flow chip R&D. In other

words, this motion is granted with respect to Exhibits 37, 64, 119, 244, 304, 312, 644,

798, 820, 870, 881, 886, 895, 899, 902. In all other respects, the motion is denied.



   C. ST’s Request to Redact the Trial Transcript

       For its part, ST seeks to seal portions of the trial transcript and file redacted

versions. Specifically, ST seeks to seal the following portions of the trial transcript: (1)

information pertaining to Cytonome’s confidential sperm sorter, currently under

development, the Viper SS; (2) ST’s confidential business information, including

individual officer’s ownership stake in ST, as well as ST’s gross and net profits in 2013;

and (3) ST’s commercial licensing and sorting agreements. In response, ABS objects to

                                              8
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 9 of 27



ST’s request to seal very limited testimony about the Viper SS project -- namely Dr.

Sharpe’s testimony simply disclosing the existence of the project -- on the basis that its

existence has already been disclosed in the court’s prior opinions. The court agrees with

ABS, and it will deny ST’s request to redact testimony concerning the Viper SS project.

         With respect to the financial information, the court will grant ST’s request, finding

good cause to seal both Juan Moreno’s testimony about his family’s stake in the ST

business, as well as actual (as opposed to projected) financial information dating back to

2013.

         Finally, with respect to ST’s request to redact testimony concerning ST’s

commercial licensing and sorting agreements, ABS offers no objection, except as to

testimony concerning Cytonome’s licensing of its cell-sorting technology to Sumitomo for

a project aimed at treating Parkinson’s disease because these facts are publicly available.

(ABS’s Opp’n (dkt. #1186) 3.) As such, the court will deny the motion with respect to

this testimony, but otherwise will grant ST’s request with respect to its licensing and sorting

agreements. ST is also directed to file revised redacted transcripts consistent with this

order.



   D. ST’s Motion to Seal Trial Exhibits Containing Confidential Information

         In this motion, ST seeks to seal the following categories of trial exhibits: (1)

technical information (Ex. 205); (2) ST’s confidential business information (Exs. 299, 300,

509, 510, 512, 517, 518, 522, 523, 525, 526); (3) ST’s licensing and other business

agreements (Exs. 224, 225, 581, 574); (4) ST’s financial information (Ex. 730); and (5)

ST’s litigation-related documents (Ex. 772). (ST’s Mot. (dkt. #1182).) In response, ABS
                                               9
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 10 of 27



does not object to sealing exhibits containing technical information, including the design

of Cytonome’s chips and the exhibits concerning ST’s business practices, such as the terms

of intellectual property licenses. However, ABS does object to sealing exhibits that disclose

the results of purity tests and audits that ST conducted, which primarily fall within the

second category identified by ST above. With the exception of Exhibit 299, which is an

operating manual that described ST’s procedures for conducting purity tests, ABS objects

to sealing those exhibits because “[t]hey are simply internal emails, or letters ST sent to

ABS, that describe the results of particular purity tests and audits that ST conducted,” and

there is “no justification for sealing these documents.” (ABS’s Opp’n (dkt. #1187) 3.)

Indeed, ABS points out that the documents were vital to the resolution of this case and do

not contain trade secrets. The court agrees with ABS that these exhibits do not contain

trade secrets and, therefore, the court will deny ST’s request to seal most of the documents

that fall within this second category.

       Finally, with respect to Exhibit 730, containing financial data from 2014, the court

will grant this request for the reasons previously explained.

       Accordingly, the motion is granted with respect to Exhibits 205, 224, 225, 299,

581, 574, 730 and 772. In all other respects, the motion is denied.



II. Damages

   A. Remaining Damages Issues for ’987 Patent

       ST seeks an award of past damages, an accounting, supplemental damages and pre-

judgment interest for ABS’s infringement of the ’987 patent. (Dkt. #1151.) As described



                                             10
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 11 of 27



above, the ABS I jury awarded a lump sum payment of $750,000 for ABS’s past

infringement of the ’987 patent and set a per-straw royalty rate of $1.25 for future

infringing sales. In entering the judgment following the ABS I trial, the court also awarded

$88,598 in pre-judgment interest on that lump sum payment. (Am. Judgment (dkt. #870)

¶ 13.)

         In this motion, ST seeks an award of damages for infringement of the ’987 patent

including: (1) past damages for straws sold through June 30, 2019; (2) an award of

supplemental damages for infringing sales between July 1, 2019, through the date of trial,

September 10, 2019; and (3) an award of pre-judgment interest. As set forth in ABS’s

response, ST’s motion raises two core disputes: (1) whether the royalty base should reflect

the number of infringing straws found by the jury in ABS II, which includes sales or

transfers to foreign affiliates; and (2) whether the court should award additional pre-

judgment interest on the lump sum award and on unpaid ongoing royalties.5 The court

will address each dispute in turn.


         1. Royalty Base

         The parties disagree as to the base for the on-going royalty calculation for

infringement of the ’978 patent. In particular, the parties dispute whether sales or transfers

of straws to foreign affiliates should be included in the royalty base. To date, ABS has paid




5
  ABS raises a third issue in opposing this motion -- whether the court should award pre-judgment
interest at the prime rate or at the weekly average 1-year constant maturity Treasury yield. Because
the court opts not to award any additional pre-judgment interest with respect to the ’987 patent,
the court need not take up this dispute now, but will address it below with respect to the damages
calculation for the Cytonome patents.

                                                11
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 12 of 27



ST $2,191,387.50, reflecting payment of $1.25 per straw for 1,753,110 straws processed

in the United States and sold by ABS globally from April 1, 2017, through December 31,

2018. This number did not include sales or transfers to foreign affiliates. In its motion,

ST seeks to revisit the payments made between April 2017 through December 2018 to

include these sales or transfers from June 2016 through December 2018, and also seeks to

include sales or transfers to foreign affiliates in the royalty payment it seeks from January

1, 2019, through June 2019.

       The judgment in ABS I granted:

              ST an ongoing royalty for One Dollar and Twenty-Five Cents
              ($1.25) per straw of sexed semen sold by ABS that was
              processed with the infringing GSS technology, or any
              technology nor more than colorably different, where such sale
              or processing took part in the United States through the
              remaining life of the ’987 patent. Any ongoing royalty
              payments will be made on a quarterly basis with a report that
              includes an accounting of the number of royalty-bearing straws
              that were sold during that quarter. Such payment and report
              shall be made within 60 days of the end of the calendar quarter
              for which payment and reporting are made.

(Am. Judgment (dkt. #870) ¶ 15 (emphasis added).)

       The court agrees that the plain language of this judgment does not expressly

foreclose inclusion of sales or transfers to foreign affiliates in the ongoing royalty base, nor

does it expressly include those sales. From April 2017 through December 2018, ABS’s

accounting of its royalty base did not include transfers or sales to foreign affiliates, and

ST neither raised a timely objection to ABS’s method of calculating the royalty rate nor

sought enforcement of an alternative reading of the injunction to include these sales or

transfers, despite evidence from the first ABS trial that such transfers occurred. (ABS’s


                                              12
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 13 of 27



Opp’n (dkt. #1160) 9 (citing Horowitz Decl., Ex. A (dkt. #1164-1) 95, 136).)6 As such,

the court will not require ABS to recalculate the prior payments covering the quarterly

periods through December 2018, but will require sales or transfers to foreign affiliates to

be included starting in 2019 and going forward.


       2. Pre-judgment interest calculation

       As described above, in entering judgment, the court also awarded pre-judgment

interest in the amount of $88,598.00 on the jury’s award of a $750,000 lump sum royalty

in ABS I. In this motion, ST argues that the court should recalculate pre-judgment interest

based on the date of first infringement, suggesting January 1, 2014, as a conservative

estimate. (ST’s Br. (dkt. #1151) 11 & n.5.) In response, ABS argues that as part of the

original judgment, the parties “negotiated and arrived at a pre-judgment interest award” of

$88,598 and, therefore, the court should not upset that agreed-upon amount, but rather

ST should receive $838,598 (the lump sum royalty and the agreed-upon pre-judgment

interest), “plus interest ‘at a rate equal to the weekly average 1-year constant maturity

Treasury yield’ compounded annually.” (ABS’s Opp’n (dkt. #1160) 7 (citing 28 U.S.C. §

1961(a),(b)).)

       In Ultratec, Inc. v. Sorenson Communications, Inc., No. 14-cv-66, 2019 WL 2285487

(W.D. Wis. May 29, 2019), this court considered this same issue: “whether pre-judgment

interest should accrue during a lengthy appeal that ultimately upholds the jury’s verdict on




6
  Even if ST was unaware that ABS was excluding these transfer from the royalty base initially, it
certain was on notice as a result of discovery in ABS II but never returned to this court seeking
amendment to or clarification of the judgment.

                                               13
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 14 of 27



damages.” Id. at *2. At the time, the court identified as the “majority rule” that:

               In general, where a first judgment lacks an evidentiary or legal
               basis, post-judgment interest accrues from the date of the
               second judgment; where the original judgment is basically
               sound but is modified on remand, post-judgment interest
               accrues from the date of the first judgment.

Id. (quoting Cordero v. De Jesus-Mendez, 922 F.2d 11, 16 (1st Cir. 1990)). The Federal

Circuit has described this test as whether the damages “were meaningfully ascertained as

of the date of the first judgment.” Transmatic, Inc. v. Gulton, Indus., Inc., 180 F.3d 1343,

1349 (Fed. Cir. 1999).

       While the Seventh Circuit concluded that the jury verdict on invalidity of the ’987

patent was inconsistent, the Seventh Circuit did not address the damages award. As such,

the court agrees with plaintiff that the award of $750,000 in a lump sum royalty was

meaningfully ascertained as of the date of the first judgment, subject of course to a renewed

finding of the patent’s validity. As such, the court concludes that pre-judgment interest

accrues from the date of the first judgment in the original amount of $88,598. However,

again, it “would not be fair to [ABS] to accrue” higher, pre-judgment interest because of

the “protracted post-judgment course” of [the] case.” Ultratec, 2019 WL 2285487, at *3.

Finally, ST is entitled to post-judgment interest accruing as of the date of the entry of the

judgment in ABS I.7




7
 ST also argues that it is entitled to pre-judgment interest on supplemental damages on sales made
by ABS. Because the ongoing royalty rates roughly correspond with the date of infringement,
however, the court finds no basis to award pre-judgment interest on these quarterly payments.

                                               14
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 15 of 27



    B. Remaining Damages Issues for Cytonome Patents

       ST also seeks an award of supplemental damages on the Cytonome patents for the

infringing sales of sexed semen straws that ABS made between July 1, 2019, and the last

day of trial on September 10, 2019 -- sales the court instructed the jury not to consider

because sufficient evidence had yet to be gathered. ST now requests the court calculate

the damages amount for that period using the same $2.60 per-unit rate the jury awarded.

Consistent with the jury’s verdict, ST also argues that the royalty base should include sales

to foreign affiliates, and in a footnote, requests that “the Court calculate the prejudgment

interest owed on the Cytonome patents in the same manner as for the pre-verdict royalties

due on the ’987 patent.” (ST’s Br. (dkt. #1153) 4 n.3.)8

       In opposition, ABS advances two arguments: (1) ST is not entitled to pre-judgment

interest because of its prejudicial delay in filing suit; and (2) any pre-judgment interest

awarded should be at the Treasury bill rate, not the primary rate. The court addresses each

in turn.


       1. Pre-judgment interest

       As to ST’s claim to pre-judgment interest on damages assessed for infringing the

Cytonome patents, ABS argues that in filing ABS I, ST had already been presented with

“an opportunity to identify the patents it thought would be infringed by [its] GSS

technology.” (ABS’s Opp’n (dkt. #1159) 4.) Instead, it points out, ST waited another




8
  As part of its motion, ST further seeks a court order for an accounting of ABS’s infringing sales,
including sales to foreign affiliates, for this period. The court has already addressed this request,
requiring ABS to update Trial Exhibit 886. (Dkt. #1178.)

                                                 15
        Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 16 of 27



three years, “until the launch of GSS system was imminent” to bring ABS II. (Id.) ABS

further asserts that it was prejudiced because of this delay: “had ST asserted the Cytonome

patents earlier, ABS would have received clarity on both the scope of the patents and ST’s

theories of infringement significantly earlier—and, with that clarity, ABS could also have

designed and implemented its non-infringing alternative, SSC-B chip, years earlier as well.”

(Id.)

          In response, ST represents that it only learned of the possible infringement of the

Cytonome patents a week before the ABS I trial, when ABS disclosed its pending patent

application (“the ’499 application”), which ST represented was “directed to” the GSS

system. (ST’s Reply (dkt. #1171) 5.) ST further represents that it then promptly initiated

an investigation, obtained a memorandum setting forth an analysis of ABS’s infringement

of the Cytonome patents dated April 26, 2017, and filed the lawsuit six weeks later on

June 7, 2017.

          The court agrees that ST’s ten-month period of time from the disclosure of the

patent application detailing the GSS technology and the filing of this lawsuit did not

constitute undue delay.        Accordingly, an award of pre-judgment interest on the

supplemental damages award is appropriate.


          2. Interest rate

          ABS also argues that the court should award pre-judgment interest at the Treasury

bill rate because the prime rate is “excessive on the facts here.” (ABS’s Opp’n (dkt. #1159)

6-7.) As ST points out, the court awarded pre-judgment interest at the prime rate in ABS

I, which ABS itself proposed. (ST’s Reply (dkt. #1176) 13.) The court is disinclined to

                                              16
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 17 of 27



alter the approach in entering judgment in ABS I. Moreover, consistent with the Federal

and Seventh Circuit’s practice, this court generally awards pre-judgment interest at the

prime rate. See Ameritox, Ltd. v. Millennium Health, LLC, No. 13-CV-832-WMC, 2016 WL

9460661, at *3 (W.D. Wis. July 18, 2016) (“[T]he court will follow the practice approved

by the Federal Circuit and Seventh Circuit, which is also consistent with its own practice,

by awarding prejudgment interest based on the prime rate.”).



   C. Damages for Pre-Verdict Sales of Straws Produced and Sold Abroad Using
      Infringing Chips

       ST next seeks an award of damages on all pre-verdict sales of straws produced and

sold abroad on the basis that the straws were produced using infringing microfluidic chips

manufactured in the United States. At trial, ST’s damages expert initially presented two

calculations, one of which included these foreign units and one that did not. (ST’s Opening

Br. (dkt. #1154) 4 (citing Trial Tr. (dkt. #1146) 43).) During a conference with the

parties outside the jury’s presence, the court questioned whether there was a “dispute as to

the counting of foreign sales,” indicating that this issue was distinct from the sales or

transfers to foreign affiliates discussed above. (Trial Tr. (dkt. #1146) 88.) Acknowledging

“law bubbling up even to the Supreme Court that suggests that foreign sales actually can

be recovered,” ST then proposed that it would not ask the jury for damages on foreign sales

of straws produced overseas using infringing chips manufactured in the U.S., and instead

would “present it to the [c]ourt on motion after the case.” (Id. at 89.) The court accepted

that proposal, further indicating that ST was “not waiving any units that [it] may seek

through foreign sales by virtue of agreeing not to ask the jury for them.” (Id. at 90.) ABS


                                            17
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 18 of 27



also signaled its agreement, stating that ABS was “on the same page as to the foreign sales.”

(Id.) Based on this exchange, the court agrees with ST that the only issues before the court

“are whether ST is legally entitled to recover royalties on the foreign-made units, and if so,

how many such units have been sold.” (ST’s Opening Br. (dkt. #1154) 7.)


       1. Legal Entitlement

       In support of its asserted entitlement to these foreign units in the royalty base, ST

primarily relies on the United States Supreme Court’s relatively recent decision in

WesternGeco LLC v. ION Geophysical Corporation, 138 S. Ct. 2129 (2018), which examined

whether the extraterritorial prohibition on the application of U.S. patent law under 35

U.S.C. § 284 precludes a plaintiff from recovering damages suffered abroad caused by acts

of infringement that occurred domestically. In WesternGeco, the patented product was an

ocean floor survey machine. Id. at 2135. The defendant built infringing machines, which

it sold to third parties, who then conducted the surveys for their own purposes. Id. The

plaintiff sought and obtained a jury award for lost profits, including profits that the

defendants’ customers had earned from using the machines to perform survey services in

foreign waters for their own customers. Id. In reversing the Federal Circuit’s holding that

the plaintiff could not recover damages resulting from foreign uses of its patented invention,

the Supreme Court concluded that the plaintiff could recover all damages arising out of

the domestic act of infringement, including damages suffered abroad. Id. at 2138-39.

Relying on this decision, ST argues “there can be no question that ABS -- by having the

infringing chips made in the U.S. (through its direction and control over Translume), and

then exporting the chips for use in GSS machines abroad -- committed direct acts of

                                             18
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 19 of 27



domestic infringement that proximately led to the foreign sales for which ST now seeks a

reasonable royalty.” (ST’s Opening Br. (dkt. #1154) 11.)

       ST assumed, as did this court, that ABS would respond by distinguishing

WesternGeco, but that is not the principal tact ABS took. Delegating that argument to a

footnote, ABS halfheartedly asserts the holding in WesternGeco does not apply “as to both

patents for the independent and adequate reason that it would be a prohibited

extraterritorial application of 35 U.S.C. § 284.” (ABS’s Opp’n (dkt. #1161) 8 n.3 (citing

Power Integrations Inc. v. Fairchild Semiconductor Int’l Inc., 711 F.3d 1348 (Fed. Cir. 2013).)

While WesternGeco involved component infringement under § 271(f)(2), courts have since

extended the same reasoning to direct infringement cases under § 271(a), like here. See,

e.g., Plastronics Socket Partners, Ltd. v. Dong Weon Hwang, No. 218CV00014JRGRSP, 2019

WL 4392525, at *5 (E.D. Tex. June 11, 2019), report and recommendation adopted, No.

218CV00014JRGRSP, 2019 WL 2865079 (E.D. Tex. July 3, 2019); Power Integrations, Inc.

v. Fairchild Semiconductor Int’l Inc., No. CV 04-1371-LPS, 2018 WL 4804685 (D. Del. Oct.

4, 2018). Moreover, while WesternGeco involved lost profits, courts have also extended the

holding to cases seeking an award of a reasonable royalty. See, e.g., SIMO Holdings Inc. v.

Hong Kong uCloudlink Network Tech. Ltd., 396 F. Supp. 3d 323, 336, 351 (S.D.N.Y. 2019),

modified in part, No. 18-CV-5427 (JSR), 2019 WL 7816487 (S.D.N.Y. Dec. 11, 2019),

clarified on denial of reconsideration, No. 18-CV-5427 (JSR), 2020 WL 498200 (S.D.N.Y.

Jan. 22, 2020). Indeed, one could argue that the potential profits of such foreign sales

would be even more likely on the table in any hypothetical royalty negotiation.




                                              19
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 20 of 27



       Perhaps this is why ABS principally argues that it has a non-infringing alternative

and, therefore, the court should only award a nominal reasonable royalty of $.01 per straw

for any foreign units sold.      (ABS.’s Opp’n (dkt. #1161) 9.)9           Specifically relying on

testimony from its expert, ABS argues that the infringing chips made in the United States,

could have been “made overseas, . . . tested overseas and then used in machines overseas,

so they would not be an infringing sale in the U.S.” (Id. (quoting Trial Tr. (dkt. #1146)

152-54 (Distler testimony)).) Based on both the court’s recollection and review of the

relevant portion of the transcript, however, ABS agreed that the post-trial issue for the

court to consider was only whether these foreign units should be included in the royalty

base. In particular, there was no indication that ABS intended to pursue an argument that

a different royalty rate should apply to these; the issue was whether those units were in or

out. Even if it had preserved the issue, the only evidence that ABS can point to in support

is the brief testimony of its own damages expert suggesting the court apply a royalty of

$.01 per unit, and that testimony only concerned one of the Georgia Pacific factors -- the

possible availability of a non-infringing alternative.        Even if ABS did not waive this

argument, it certainly failed to develop and present timely evidence from which the court

could determine a distinct reasonable royalty rate for foreign manufactured straws using




9
  To be fair, ABS also argues that because the ’309 patent is a method patent, it is only infringed
when all of the steps of the patent are performed, including use of the infringing chip, which
unquestionably occurs outside of the United States and, therefore, is subject to § 284’s
extraterritorial prohibition. (ABS’s Opp’n (dkt. #1161) 8.) While ABS’s position appears to be
correct as far as it goes, ABS does not argue that excluding the ’309 patent changes the reasonable
royalty analysis for infringement of the ’476 patent, a systems patent. Indeed, both parties’ experts
proposed a single royalty rate regardless of the number of patents implicated. (ST’s Reply (dkt.
#1170) 3.)

                                                20
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 21 of 27



chips produced outside of the United States. Accordingly, the court agrees with ST that it

is entitled to include these foreign units in the royalty base


       2. Number of units

       ST further contends that the number of foreign straws included in its damages

expert’s report of 344,826 “significantly understated” sales through June 30, 2019, because

he “inadvertently omitted sales made by two of the foreign licensees (Meshana and

Intermizoo).” (ST’s Opening Br. (dkt. #1154) 13.) ST contends instead that the correct

total of foreign units through June 30, 2019, is 479,631. (Id. at 14.) Just as the court

previously declined to reopen the record to allow ABS to present evidence and develop an

argument that the court should award a different royalty rate for these foreign units, the

court will not allow ST to reopen the record to present evidence of additional sales of

foreign straws. If anything, these numbers should have been included in plaintiff’s expert’s

original disclosures. As such, while the court will include foreign units in the royalty base,

the number of those units is limited to 344,826 at the $2.60 rate.



   D. Ongoing royalty

       Finally, ST seeks an ongoing royalty and, alternatively, a limited permanent

injunction. With respect to the ongoing royalty, ST seeks a rate of $5.20 per straw, seeking

a 100% increase to reflect both its improved bargaining position in light of the finding of




                                             21
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 22 of 27



infringement and ABS’s willful infringement post-verdict.10


       1. Ongoing royalty rate

       There is no dispute that ST is entitled to an ongoing royalty for future sales of straws

produced on infringing chips.           The only dispute is over the amount.                 Perhaps

unsurprisingly, the parties propose dramatically different ongoing royalty rates.                   As

described above, ST seeks an ongoing royalty rate of $5.20 per straw, while ABS contends

a rate of $.50 per straw would be appropriate. ABS’s proposal is a complete non-starter.

In Amado v. Microsoft Corp., 517 F.3d 1353 (Fed. Cir. 2008), the Federal Circuit “easily

dispose[d]” of a proposal by a defendant that the court simply award the same rate as that

set by the jury:

               On the other side of the dispute, Microsoft argues that the
               district court was entitled to award Amado no more than $0.04
               per infringing unit, the amount the jury found to be a
               reasonable royalty. We easily dispose of this argument as well.
               The jury’s award of $0.04 per unit was based on Microsoft’s
               infringing conduct that took place prior to the verdict. There is
               a fundamental difference, however, between a reasonable
               royalty for pre-verdict infringement and damages for post-
               verdict infringement. Cf. Paice LLC v. Toyota Motor Corp., 504
               F.3d 1293, 1317 (Fed. Cir. 2007) (“[P]re-suit and post-
               judgment acts of infringement are distinct, and may warrant
               different royalty rates given the change in the parties’ legal
               relationship and other factors.”) (Rader, J., concurring). Prior
               to judgment, liability for infringement, as well as the validity
               of the patent, is uncertain, and damages are determined in the
               context of that uncertainty. Once a judgment of validity and
               infringement has been entered, however, the calculus is markedly
               different because different economic factors are involved.


10
  If the court had declines to award an ongoing royalty for those straws, ST seeks, in the alternative,
an injunction. Because the court determines an ongoing royalty is appropriate, the court need not
take up this portion of the motion, other than to note that it appears ST waived any right to
injunctive relief. (ABS’s Opp’n (dkt. #1162) 24.)

                                                 22
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 23 of 27



Id. at 1361-62 (emphasis added). Since Amado, the Federal Circuit has reiterated its

holding that in the context of a theoretical negotiation for an ongoing royalty, courts must

“take into account the change in the parties’ bargaining positions, and the resulting change

in economic circumstances,” when liability is no longer in doubt. ActiveVideo Networks, Inc.

v. Verizon Communications, Inc., 694 F.3d 1312, 1343 (Fed. Cir. 2012) (quoting Amado, 517

F.3d at 1362).

        As a result of Amado and its progeny, a number of ABS’s arguments for a reduced

rate per straw border on the frivolous. For example, ABS argues that ST’s bargaining power

did not increase following the jury’s finding since ST did not in fact pursue its right to an

injunction.    This is a silly argument.         In setting any reasonable royalty based on a

hypothetical negotiation, the court begins with the premise that ST cannot simply refuse

to negotiate.11 Nonetheless, in setting an ongoing royalty, liability is now certain, and as

such, ST’s bargaining position has indisputably increased post-verdict. ABS also argues that

its bargaining position somehow increased because of the possibility that it will succeed on

appeal in overturning the jury’s verdict in favor of ST, and perhaps ABS will be successful

on appeal, but this also provides no reason for discounting the ongoing royalty rate from

that awarded by the jury at trial. Instead, if ABS is successful, it will simply have to pay

no ongoing royalty.        Similarly, while ABS’s argument that it has an available, non-

infringing alternative in the SSC-B chip weighs in favor of a reduced ongoing royalty, the

more logical consequence is that ABS will simply use this alternative when available, to


11
  In this sense, one might say that: the threat of an injunction or walking away is by definition an
empty one; or since the negotiation occurs at the moment of infringement, a threat of an injunction
or walking away is still real. Either way, it plays little role in arriving at the ongoing royalty amount.

                                                   23
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 24 of 27



eliminate the need to pay an ongoing royalty. Either way, the question remains what

royalty rate should ABS pay for those future straws that are infringing.

       Some of ABS’s other arguments gain more traction. At this time, unlike in 2013,

the parties know that ST has been adjudicated a monopolist, which would likely deter it

from demanding a royalty rate so high that it might price ABS out of the market

completely. (ABS’s Opp’n (dkt. #1162) 14.) Moreover, unlike in 2013, the parties now

know the actual profits earned on sales of Sexcel, which are approximately half of that

estimated by ST’s expert in his damages analysis. This, too, cuts in favor of ST being more

reasonable in its negotiating an ongoing royalty rate. Based on these factors, the court

concludes that a modest increase from the $2.60 royalty rate set by the jury is appropriate,

and will award ST an ongoing royalty rate of $3.25 per straw.

       ST argues for a further increase in part because ABS’s ongoing infringement is now

willful, but this argument is also nonsense. In being required to pay an ongoing, reasonable

royalty, ABS is by definition selling new straws legally. In no way can this conduct be

construed as “willful” within the meaning of 35 U.S.C. § 284. See Halo Elecs., Inc. v. Pulse

Elecs., Inc., 136 S. Ct. 1923, 1932 (2016) (describing conduct warranting enhanced

damages under § 284 as “willful, wanton, malicious, bad-faith, deliberate, consciously

wrongful, flagrant, or—indeed—characteristic of a pirate”); see also Wis. Alumni Research

Found. v. Apple, Inc., 261 F. Supp. 3d 900, 922 (W.D. Wis. 2017) (explaining that

willfulness is an “ill-fit” where, as here, the parties and the court “reasonably believed that

the court would not enter a permanent injunction,” but instead award an ongoing royalty),

aff’d in part, rev’d in part, 905 F.3d 1341 (Fed. Cir. 2018).


                                              24
    Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 25 of 27



       2. Royalty Base

       ABS shall pay this ongoing royalty based on sales of straws produced on infringing

chips that were themselves manufactured after the judgment entered in this case. To the

extent that no such chips exist, then this exercise of setting an ongoing royalty rate may

have been purely academic, although as ST points out in its reply, perhaps the enhanced

royalty will serve to deter ABS from using the GSS chip for the remainder of the Cytonome

patents.

       ST also seeks to include in the royalty base straws made outside of the United States

with infringing chips that were either produced in the United States or imported into the

United States, citing the WesternGeco case and the language of 35 U.S.C. § 271(a) for

support. Section 271(a) defines direct infringement as “whoever without authority makes,

uses, offers to sell, or sells any patented invention, within the United States or imports into

the United States any patented invention during the term of the patent thereof, infringes

the patent.” In addressing the motion seeking damages on pre-verdict sales of straws

produced outside of the United States, the court already concluded that straws produced

and sold outside of the United States with chips manufactured within the United States

should be included in the royalty base. Thus, the court sees no reason to depart from that

finding to determine the royalty base for the ongoing royalty.

       In this motion, however, ST further seeks to expand the base to also include straws

produced and/or sold outside of the United States, despite the straws being produced from

chips manufactured outside of the United States but imported into the United States for

quality testing. Given the plain language of § 271(a), while this is a closer call, the court


                                              25
     Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 26 of 27



agrees that importing infringing chips back into the United States, even if only for purposes

of testing them for quality, is enough to justify including straws that are produced using

those chips in the royalty base.12



III. Next Steps

       The court will direct the parties to meet and confer about a proposed judgment,

which is consistent with this opinion, the court’s prior rulings, the jury’s verdict, and other

decisions in this case. The parties should submit a joint proposal, if feasible. If not, the

parties should submit their own respective proposals, with briefs limited to five pages that

address any areas of dispute and the parties’ respective positions. Those submissions are

due on or before June 2, 2020. The parties’ proposals should calculate damages and

interest as if judgment will be entered on June 5, 2020.



                                            ORDER

       IT IS ORDERED that:

       1) ST’s motion for an award of past damages, an accounting supplemental damages
          and pre-judgment interest for ABS’s infringement of the ’987 patent (’503 dkt.
          #1151; ’446 dkt. #546) is GRANTED IN PART AND DENIED IN PART as
          set forth above.

       2) ST’s motion for an accounting and award of supplemental damages on the
          Cytonome patents for pre-verdict sales (’503 dkt. #1153; ’446 dkt. #548) is
          GRANTED.




12
  In its reply brief, ST requests that the court assess an enhanced ongoing royalty on “ABS’s
continued use of infringing GSS chips outside of the United States.” (ST’s Reply (dkt. #1173) 6.)
To the extent ST is seeking damages on chips manufactured outside of the United States and never
imported into the United States, that relief is not available under 35 U.S.C. § 271(a).

                                              26
Case: 3:14-cv-00503-wmc Document #: 1197 Filed: 05/12/20 Page 27 of 27



  3) ST’s motion for an accounting and award of pre-verdict sales of sexed semen
     straws that were produced abroad with infringing chips (’503 dkt. #1154; ’446
     dkt. #549) is GRANTED IN PART AND DENIED IN PART as set forth above.

  4) ST’s motion for an ongoing royalty and, alternatively, for limited injunctive
     relief (’503 dkt. #1156; ’446 dkt. #551) is GRANTED IN PART AND
     DENIED IN PART as set forth above.

  5) ABS’s motion requesting redactions to transcript (’503 dkt. #1169; ’446 dkt.
     #564) is GRANTED IN PART AND DENIED IN PART as set forth above.

  6) ST’s motion to seal trial exhibits containing confidential information (’503 dkt.
     #1182; ’446 dkt. #577) is GRANTED IN PART AND DENIED IN PART as
     set forth above.

  7) ST’s request to redact the trial transcript (’503 dkt. #1183; ’446 dkt. #578) is
     GRANTED IN PART AND DENIED IN PART as set forth above.

  8) ABS’s motion to seal trial exhibits containing confidential information (’503
     dkt. #1194; ’446 dkt. #589) is GRANTED IN PART AND DENIED IN PART
     as set forth above.

  9) The parties’ joint or respective proposals on entry of judgment as described
     above are due on of before June 2, 2020.

  Entered this 12th day of May, 2020.

                                     BY THE COURT:

                                     /s/
                                     __________________________________
                                     WILLIAM M. CONLEY
                                     District Judge




                                       27
